
	
		II
		109th CONGRESS
		2d Session
		S. 4112
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2006
			Mrs. Feinstein (for
			 herself, Mrs. Boxer, and
			 Mr. Craig) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To treat payments by charitable organizations with
		  respect to certain firefighters as exempt payments. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fallen Firefighters Assistance Tax
			 Clarification Act of 2006.
		2.Payments by
			 charitable organizations with respect to certain firefighters treated as exempt
			 payments and excluded from gross income of the recipients
			(a)In
			 generalFor purposes of the Internal Revenue Code of 1986—
				(1)payments made by
			 an organization described in section 501(c)(3) of such Code by reason of the
			 death, injury, wounding, or illness of any firefighter incurred as the result
			 of the October 2006 Esperanza Incident fire in southern California, and before
			 June 1, 2007, shall be treated as related to the purpose or function
			 constituting the basis for such organization's exemption under section 501 of
			 such Code if such payments are made in good faith using a reasonable and
			 objective formula which is consistently applied;
				(2)in the case of a
			 private foundation (as defined in section 509 of such Code), any payment
			 described in paragraph (1) shall not be treated as made to a disqualified
			 person for purposes of section 4941 of such Code; and
				(3)the receipt of
			 any payment described in paragraphs (1) or (2), or any payment from any
			 Federal, State, or local government, or agency or instrumentality thereof, by
			 reason of the death, injury, wounding, or illness of any firefighter incurred
			 as the result of the October 2006 Esperanza Incident fire in southern
			 California, shall not be treated as gross income under such Code.
				(b)Effective
			 dateThis section shall apply to payments made on or after
			 October 26, 2006.
			
